This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-0928

                                       Koriane Lawver,
                                         Appellant,

                                              vs.

                                 Partner Up Promotions, LLC,
                                         Respondent.

                                   Filed February 23, 2015
                                          Affirmed
                                         Kirk, Judge

                                Olmsted County District Court
                                  File No. 55-CV-13-1286


Koriane Lawver, Rochester, Minnesota (pro se appellant)

Partner Up Promotions, LLC, Rochester, Minnesota (respondent)


          Considered and decided by Ross, Presiding Judge; Kirk, Judge; and Reilly, Judge.

                           UNPUBLISHED OPINION

KIRK, Judge

          Appellant argues that the district court erred in denying her motion to dismiss and

for judgment of affirmance of a conciliation court order because a nonattorney signed a

demand for removal form on behalf of respondent limited-liability company (LLC). We

affirm.
                                   DECISION

       Whether an LLC must be represented by an attorney in a legal proceeding is a

question of law, which this court reviews de novo. See Frost-Benco Elec. Ass’n v. Minn.

Pub. Utils. Comm’n, 358 N.W.2d 639, 642 (Minn. 1984) (stating that appellate courts

review legal issues de novo).

       Appellant Koriane Lawver was an employee of respondent Partner Up

Promotions, LLC. In September 2012, Lawver commenced an action in conciliation

court alleging that she was fired from her job with Partner Up and requesting unpaid

wages. After a hearing, the conciliation court entered judgment in Lawver’s favor in the

amount of $1,120. Jay Christenson, a representative of Partner Up, filed a timely demand

for removal to the district court on behalf of Partner Up. The demand-for-removal form

states immediately below the signature line, “If appealing party is a corporation, the

party’s attorney must sign.” Christenson, who is not an attorney, signed his name on the

signature line.

       Lawver moved to dismiss and for judgment of affirmance, arguing that the district

court should dismiss Partner Up’s demand for removal because Christenson violated

Minn. R. Gen. Pract. 521(b) when he signed the demand for removal form on behalf of

Partner Up. After a hearing, the district court dismissed Lawver’s motions in their

entirety, applying the reasoning of Save Our Creeks v. City of Brooklyn Park, 699

N.W.2d 307, 310-11 (Minn. 2005).




                                           2
       Lawver argues on appeal that the district court erred in denying her motions

because Partner Up’s demand for removal violated the provisions of rule 521(b). Like

corporations, LLCs are required to be represented by counsel in pleadings and practice in

Minnesota courts. 301 Clifton Place L.L.C. v. 301 Clifton Place Condo. Ass’n, 783

N.W.2d 551, 560-61 (Minn. App. 2010).            Minn. R. Gen. Pract. 521(a) allows an

aggrieved party to remove an order of judgment from conciliation court to the district

court. But the rule does not explicitly state that a demand removal form must be signed

by the party’s attorney if the aggrieved party is an LLC.

       A demand for removal form that is filed on behalf of an LLC, but signed by a

nonattorney, does not necessarily result in a legal nullity. In Save Our Creeks, the

Minnesota Supreme Court concluded that such a defective complaint is curable if four

elements are met. 699 N.W.2d at 310-11. These elements require that: (1) the LLC acted

without knowledge that its action was improper; (2) upon notice, the LLC diligently

corrected its mistake by obtaining counsel and did not appear in court without an

attorney; (3) the nonattorney’s participation in the action was minimal; and (4) the

nonattorney’s participation resulted in no prejudice to the opposing party. Id. at 311.

       Applying this test to the limited record before us, we conclude that Christenson’s

signature on the demand for removal form on behalf of Partner Up is a curable defect.

There is no evidence in the record that Partner Up acted with knowledge that

Christenson’s signature on the demand removal form was improper. At a pretrial hearing

where Christenson appeared on behalf of Partner Up, the district court notified him of the




                                             3
rule and Partner Up promptly secured legal representation. Christenson’s participation in

the case as a nonattorney was minimal, and Lawver does not assert, nor does the record

demonstrate, that she suffered any prejudice by Christenson’s participation.

      Affirmed.




                                            4